UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                2/12/2020
                                                                        :
MCGRAW HILL LLC, BEDFORD, FREEMAN &                                     :
WORTH PUBLISHING GROUP, LLC,                                            :
ELSEVIER INC., PEARSON EDUCATION,                                       :
INC., and CENGAGE LEARNING, INC.,                                       :      20-cv-00356 (LJL)
                                                                        :
                                    Plaintiffs,                         :   MEMORANDUM OPINION
                                                                        :       AND ORDER
                  -v-                                                   :
                                                                        :
DOE 1 d/b/a ABETTERDEAL3, DAPROPHITT, and                               :
NICENICHE; DOE 2 d/b/a/ TRADY34, DOE 3 d/b/a                           :
USGOODSELLER99, DOE 4 d/b/a JESKATBOOKS,                                :
FATBOOKS, and CADABRA STORE, DOE 5 d/b/a                                :
SHAREYOURFEELINGS and SHARE YOUR                                        :
FEELINGS, DOE 6 d/b/a JENNYLUO897, MIHOYO,                              :
and GOODIES897, DOE 7 d/b/a DAYSDISCOUNT,                               :
DOE 8 d/b/a THE-BOOKLIFE and THE-BOOK-LIFE, :
DOE 9 d/b/a FAIRDEALS_73, GRACIAS18,                                    :
ZENITHBOOKS, and DELHIBOOKSTORE2017,                                    :
SANJAY MITTAL, DENIS OKHMAN, JULIE HALE, :
NATHAN HALE, BURHAN AYDIN, OZODBEK                                      :
ABDULAZIZOV, HAFIZE BUDAK, BENJAMIN                                     :
LEVY, STEVEN NOE, BUY IT NOW BARGAINS                                   :
LLC, and FIVE TO ONE LIQUIDATORS, LLC,                                  :
                                                                        :
                                    Defendants.                         :
                                                                        :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

         On February 11, 2020, the Court heard the parties on Plaintiffs’ application for a

preliminary injunction. At that hearing, Plaintiffs and Defendants Buy It Now Bargains LLC and

Five To One Liquidators, LLC agreed on the form of a stipulated preliminary injunction binding

those parties. Plaintiffs presented a form of preliminary injunction binding the remaining

Defendants. No party opposed the entry of Plaintiffs’ proposed preliminary injunction as to the

remaining Defendants. The Court nonetheless suggested certain edits to the proposed
preliminary injunction and to the stipulated preliminary injunctions necessary to ensure that they

conformed to the terms of Rule 65 of the Federal Rules of Civil Procedure. Later, on February

11, 2020, Plaintiffs submitted a revised proposed preliminary injunction and revised stipulated

preliminary injunctions that addressed the majority of the concerns that the Court raised. See

Dkt. Nos. 33-1, 34, 35.

       This memorandum opinion addresses the remaining issue. Plaintiffs’ proposed and

stipulated preliminary injunctions contain language that would bind not only the persons

specifically identified in Rule 65(d) but also “service providers to Defendants who receive actual

notice of this injunction and operate or control accounts holding or receiving money or other

assets related to or associated with Defendants’ sales of Plaintiffs’ Works.” By its terms, Rule

65(d)(2) provides that an injunction “binds only the following who receive actual notice of it by

personal service or otherwise: (A) the parties; (B) the parties’ officers, agents, servants,

employees, and attorneys; and (C) other persons who are in active concert or participation with

anyone described in Rule 65(d)(2)(A) or (B).” At the hearing, the Court asked Plaintiffs for

authority for the proposition that the Court could explicitly name “service providers” in the

proposed and stipulated preliminary injunctions notwithstanding the language of Rule 65(d)(2).

Plaintiffs were unable to provide authority at the hearing, but the Court gave them leave to

supply authority by letter submission. Plaintiffs did so. See Dkt. No. 33.

       The Court is not convinced by the authority submitted by Plaintiffs. That authority

would appear to support the proposition that persons with actual notice of a subpoena who aid

and abet a defendant in violating it would be considered to be persons “in active concert and

participation” with the defendant and thus potentially liable in the form of contempt for such

violation. See Arista Records, LLC v. Tkach, 122 F. Supp. 3d 32, 36 (S.D.N.Y. 2016). It also

supports the proposition that a non-party who has actual knowledge of a judicial decree and

                                                  2
engages in conduct to violate it for the benefit of, or to assist, a party subject to the decree would

be considered to be “in active concert” and thus liable for a violation of the decree the same as if

the non-party was a party defendant. Id. It is also agreed, however, that “a court ‘cannot

lawfully enjoin the world at large, no matter how broadly it words its decree.’” Id. at 35 (quoting

Alemite Mfg. Corp. v. Staff, 42 F.2d 832, 832 (2d Cir. 1930) (Hand, J.)).

       The Court declines to prejudge at this point whether service providers who receive notice

would fall into the category of persons “in active concert or participation.” If Plaintiffs are

correct, they do not need the language at issue; all persons in active concert or participation are

bound regardless of whether the service providers are singled out or not. If, on the other hand,

Plaintiffs are incorrect and not every service provider would be deemed to be in active concert or

participation, the Court would have strayed beyond the limits of Rule 65 and bound a person

without affording an opportunity to be heard. The Court is not prepared to do so.

       No inference should be drawn from the fact that the Court has stricken the language. The

same logic applies to the language the Court has stricken in Paragraph 4 of the proposed

preliminary injunction and Paragraph 5 of the stipulated preliminary injunctions. See Dkt. Nos.

33-1, 34, 35 (“This provision also extends to service providers to Defendants or other relevant

third parties with actual notice of this preliminary injunction who have in their possession,

custody, or control any of Plaintiffs’ Works held on behalf of or in association with any

Defendant.”). If Plaintiffs are correct and service providers with notice constitute persons in

active concert, that language is surplusage and not necessary to bind the service providers.


       SO ORDERED.


Dated: February 12, 2020                              __________________________________
       New York, New York                                        LEWIS J. LIMAN
                                                             United States District Judge

                                                  3
